Citation Nr: 0205786	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  98-09 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel



INTRODUCTION

The veteran performed recognized service from August 1941 to 
December 1941 in a pre-war service status; in a beleaguered 
status from December 1941 to May 1942; from May 1942 to 
August 1942 as a prisoner of war (POW); from August 1942 to 
February 1945 in a no casualty status; in a status under 
Member of the Philippine Army (MPA) terminated for one day in 
February 1945; and from February 1945 to February 1946 in 
regular Philippine Army (PA) service.  The appellant is the 
veteran's surviving spouse.

This appeal arises from a September 1997 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Manila, the Republic of the Philippines.  In that decision 
the RO denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  The 
appellant perfected a timely appeal of the RO's adverse 
determination.

In May 1999, this case was before the Board on the same issue 
of entitlement to service connection for the cause of the 
veteran's death.  On May 24, 1999, the Board entered a 
decision denying the appellant's claim.  Thereafter, the 
appellant appealed to the United States Court of Appeals for 
Veterans Claim (hereinafter, "the Court").  In a November 
2000 motion to the Court, the VA Secretary requested that the 
May 1999 Board decision be vacated and the matter remanded 
for readjudication in light of the recently enacted Veterans 
Claims Assistance Act.  In August 2001, the appellant filed a 
response, in which she opposed the Secretary's motion for 
remand on the ground that a remand would delay the 
adjudication of her claim.  This matter is currently before 
the Board pursuant to a Court order dated on August 28, 2001.  

In the August 2001 order, the Court observed that the Board, 
in May 1999, entered a decision denying, as not well-
grounded, the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  Moreover, 
the Court explained that because the Board denied the 
appellant's claim as not well-grounded; and because the 
recent enactment of the Veterans Claims Assistance Act of 
2000 (VCAA) eliminated the well-grounded requirement, a 
remand was required in this case in order to provide the 
Board with an opportunity to readjudicate the claim of 
entitlement to service connection for the cause of the 
veteran's death under the VCAA.  For this reason, the Court 
granted the Secretary's motion, and the matter has since been 
returned to the Board for compliance with directives of the 
motion.

Finally, by way of an April 1998 determination, the RO 
advised the appellant that her claim for accrued benefits was 
denied as the veteran did not have a claim pending at the 
time of his death.  See Jones v. West, 136 F.3d 1296 (Fed. 
Cir. 1998).  The appellant did not perfect a timely appeal 
with regard to the RO's determination.  As such, the sole 
claim currently before the Board on appellate status is 
entitlement to service connection for the cause of the 
veteran's death. 


FINDINGS OF FACT

1.  The veteran in this case was a prisoner of war.

2.  The veteran, age 76, died on January [redacted], 1997, as the 
result of cardiorespiratory arrest with the antecedent cause 
being bronchopneumonia.  The underlying cause of death was 
listed as cancer of the prostate with metastasis.  

3.  Prostate cancer with metastasis and bronchopneumonia, 
which were initially demonstrated many years after service, 
and which ultimately led to the veteran's cardiorespiratory 
arrest, were not shown in service and are not shown to be 
causally related to an in-service disease or injury, or a 
service-connected disorder.

4.  At the time of the veteran's death, service connection 
was in effect for severe malnutrition, rated as 10 percent 
disabling, and malaria, rated as noncompensable. 

5.  Severe malnutrition or malaria did not cause or 
substantially and materially contribute to the veteran's 
cause of death.

6.  The case does not involve a complex medical issue or 
controversy.


CONCLUSION OF LAWS

1.  The veteran's death was not due a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a), 3.312 (2001).

2.  The need for an opinion from an independent medical 
expert is not shown.  38 U.S.C.A. § 7109 (West 1991); 
38 C.F.R. § 20.901(d), 20.902 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As previously noted in the introduction, recently enacted law 
and its implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

In this particular case, the record reflects that the 
appellant has received the degree of notice, which is 
contemplated by law.  Following the receipt of the 
appellant's claim seeking entitlement to service connection 
for the cause of the veteran's death, the RO sent written 
notice to the appellant regarding the type of information and 
evidence needed to substantiate her claim.  Specifically, in 
their March 10, 1997, correspondence, the RO advised the 
appellant that service connection for the cause of the 
veteran's death required that one of the following be shown: 
(1) bronchopneumonia and/or prostate cancer was incurred in 
service and the veteran was treated for these conditions 
continually during his lifetime or; (2) the veteran's 
service-connected malnutrition and/or malaria materially 
contributed to his death-causing conditions, and eventually 
hastened his death or; (3) another disability of service 
origin materially contributed to the death causing conditions 
and eventually hastened his death.  Within the same 
correspondence, the RO also advised the appellant that she 
could submit a statement from a health care provider who 
treated the veteran during his lifetime and could support, by 
sound medical opinion, an interconnecting relationship 
between the veteran's cause of death and his service-
connected disability.  Lastly, the appellant was advised that 
she was free to provide her contentions as why she thought 
the veteran's death should be service connected.  Also, by 
way of a September 1997 rating decision and a May 1998 
statement of the case, issued during the pendency of this 
appeal, the appellant was put on notice regarding the 
applicable law and the evidentiary shortcomings of her claim 
for entitlement to service connection for the cause of the 
veteran's death.  Although the Board's May 1999 decision has 
no adjudicatory authority due to the Court's order for 
vacatur, in that decision the Board informed the appellant of 
the requirement to submit medical evidence showing a nexus 
between a service-connected disorder and the cause of death.  
The appellant was also informed in more recent VA 
correspondence, dated in December 2001, that she could submit 
additional argument and evidence in support of her appeal.  
In response, the appellant submitted a letter, received by VA 
in March 2002, wherein she reiterated that a Board remand 
would delay the adjudication of her claim.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform the 
appellant of the evidence needed to substantiate her claim.

The record also reflects that VA has also met its duty to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim.  The veteran's service medical 
records were obtained and associated with the claims folder.  
The RO also requested the veteran's terminal records from St. 
Jude's Hospital, in addition to requesting treatment records 
from other health care providers, which were identified by 
the appellant.  A certified copy of the certificate of death, 
which provides the immediate, antecedent, and underlying 
causes of the veteran's death, has also been obtained by the 
RO.  In correspondence, dated June 24, 1997, the RO requested 
the appellant's assistance in obtaining the records from the 
medical facilities, which she had earlier identified, and all 
relevant records were received and subsequently associated 
with the claims file.  She has not indicated the existence of 
any other evidence that is relevant to her appeal.  Thus, the 
Board is satisfied that all facts pertinent to the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death have been properly 
developed.  Therefore, after examining the record, the Board 
finds that no further assistance to the appellant is 
required, because, as will be explained below, there is no 
reasonable possibility that such assistance would aid the 
appellant in substantiating the claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West Supp. 2001); see, e.g., Wensch v. Principi, 
15 Vet. App. 362, 368 (2001).  

Accordingly, under these circumstances, the Board's 
adjudication of this appeal poses no risk of prejudice to the 
appellant.  See, e.g. Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Accordingly, the issue of entitlement to service 
connection for the cause of the veteran's death is ready for 
appellate review.


Entitlement to service connection for the cause of the 
veteran's death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  In addition, if a 
malignant tumor is manifested to a degree of 10 percent 
within one year after separation from service, such disease 
may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.  Service connection may also be granted 
for a disability which is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).

Dependency and indemnity compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.5.  In order to establish service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
service was the principal cause or contributory cause of 
death.  The issue involved will be determined by the exercise 
of sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran.  
38 C.F.R. § 3.312(a).

In order to constitute the principal cause of death the 
service-connected disability must one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(b) and 
(c).

As noted earlier, the veteran in this case was a prisoner of 
war who was interned or detained for more than 30 days.  
38 C.F.R. § 3.1(y) (2001).  The applicable law provides that 
a veteran who was a former prisoner of war, was interned or 
detained for not less than 30 days, and had a disease listed 
at 38 C.F.R. § 3.309(c), which was manifested to a degree of 
10 percent or more at any time after discharge or release 
from active military service, shall be presumed to have 
incurred such disease in service even though there is no 
record of such disease during service.  38 C.F.R. § 3.307.  
Among the diseases listed under § 3.309(c) is malnutrition.  
Pursuant to the presumption of service connection that is 
afforded under 38 C.F.R. § 3.309, service connection was 
appropriately in effect for severe malnutrition, rated as 10 
percent disabling, at the time of the veteran's death.

A service department record dated in April 1945 also reflects 
that the veteran had malaria on his release from a 
concentration camp.  Post-service medical records reflect 
that the veteran was subsequently diagnosed with 
malnutrition.  As malaria was shown to have its onset in 
service, service connection was also appropriately in effect 
for this condition, rated as non-compensable, at the time of 
the veteran's death.  38 C.F.R. § 3.303.

The veteran died in January 1997.  His death certificate 
reveals that the immediate cause of death was 
cardiorespiratory arrest with the antecedent cause being 
bronchopneumonia.  The underlying cause of death was listed 
as cancer of the prostate with metastasis.  No autopsy was 
performed.

Unlike the veteran's service-connected malnutrition, neither 
bronchopneumonia nor prostate cancer is listed under 
38 C.F.R. § 3.309(c), for purposes of establishing 
presumptive service connection based solely on the veteran's 
status as a former prisoner of war.  Rather, as in the case 
of the veteran's service-connected malaria, in order for the 
aforementioned diseases (which led to the veteran's fatal 
cardiorespiratory arrest) to be considered as a service-
connected disability, particularly for purposes of 
establishing entitlement to service connection for the cause 
of the veteran's death, the evidence must show that these 
disease were either incurred in or aggravated during the 
veteran's period of active military service.

In this context, a review of the veteran's service medical 
records reveals no complaints or findings regarding 
bronchopneumonia, prostate cancer, or cardiac problems during 
service.  Moreover, upon separation examination conducted in 
May 1946, the deceased veteran's cardiovascular system, 
lungs, genito-urinary, mouth, and gums were found to be 
normal and no complaints pertaining thereto were recorded.  
No additional remarks were made, nor were there any 
additional defects, which were noted on the veteran's 
separation examination.  

Based on the medical evidence of record, the initial 
indications of any of the veteran's fatal ailments as listed 
on his death certificate appeared at best, several years 
following his discharge from service in 1946.  In this 
regard, the veteran was reportedly admitted to the V. Luna 
General Hospital in July 1958, and discharged in October 
1958, as reflected in an April 1997 certification from the 
hospital registrar.  The certification did not disclose the 
reason for the hospitalization.  According to the hospital 
registrar, the clinical records covering the period mentioned 
were destroyed.  

A medical record, dated in December 1987, reflects a notation 
of epigastric pain daily, no relation to food intake, and 
easy fatigue.  The examiner's diagnoses did not include 
malaria or malnutrition.  Related medical records for the 
period from 1988 to 1993 indicated evaluations for rhonchi, 
rales, and benign prostatic hypertrophy (BPH).  As reflected 
in a July 1997 medical certificate, a private physician 
evaluated the veteran for hypertension in August 1989.

A medical record dated in November 1990, and prepared by Dr. 
Abrahano, reflects that the veteran stated that he had 
noticed difficult respiration a few months following 
discharge; that he had consulted a physician; and that he was 
told that he suffered from bronchial asthma.  The statement 
reflects that the veteran had a history of asthma attacks 
"from 1967 to the present."  According to the 1990 medical 
record, Dr. Abrahano treated the veteran from 1967 to 1989.

In April 1991, the veteran underwent a VA examination.  At 
that time, he reported a history of weight loss, tooth loss, 
loss of appetite, cough and sputum, tuberculosis, shortness 
of breath, fatigue, epigastric pain, constipation, peptic 
ulcer, urinary frequency, nocturia, and dribbling.  The 
physical examination report reflects "poorly nourished," 
edentulous, normal bowel sounds, and no hernia.  In April 
1991, the veteran was interviewed in connection with a 
psychosocial survey of a prisoner of war veteran.  During the 
interview session, the veteran reported that he suffered from 
dysentery, malaria, and beriberi while interned in a 
concentration camp.  The veteran alleged that, sometime in 
1961, he was confined at V. Luna Hospital for nine months due 
to a duodenal ulcer.  It was also reported that the veteran 
was suffering from other ailments such as a heart ailment, 
asthma, arthritis, and rheumatism.

In April 1991, the veteran was given a battery of diagnostic 
tests and studies, all of which were conducted by VA.  The 
results of the electrocardiogram were normal.  The finding 
contained in the report of an upper gastrointestinal series 
revealed that the veteran had gastroesophageal reflux with 
possible peptic esophagitis.  The chest x-ray showed 
interstitial infiltrates with basal pleuritis, right lower 
lung field, atheromatous aorta.  The proctosigmoidoscopy 
showed no ulcer or [illegible] tumor.  The final diagnoses 
included severe malnutrition, interstitial infiltrates with 
basal pleuritis, right lower lung, atheromatous aorta, and 
gastroesophageal reflux.  According to the examiner, there 
was no evidence of anemia, avitaminosis, dysentery, malaria, 
or helminthiasis on the examination.

In an undated statement, which was received by VA in July 
1993, Dr. Florita noted that the veteran had suffered from 
malnutrition since WW II; that the veteran had been handled 
by several physician for his malnutrition; and the veteran 
had been a patient of his for many years since 1969.  Dr. 
Florita noted that the veteran had suffered from anemia, 
pleuritis, and chronic hepatitis and considered these 
conditions to be incidental to the veteran's malnutrition.  
Following physical examination, the diagnoses were of 
malnutrition, degenerative osteoarthritis, secondary anemia, 
and right eye pannus.  

In September 1993, the veteran reported that he noticed a 
gradually enlarging mass in the hypogastric area that was 
associated with a change in bowel habits (constipation), 
urinary incontinence, weight loss, easy fatigability, and 
body weakness.  In pertinent part, the September 1993 VA 
examination reflects pale conjunctiva.  A September 1993 
report of intravenous pyelogram reveals pelvic mass probable 
with urinary bladder.  The barium enema conducted at this 
time reflects pelvic mass with involvement of the sigmoid.  
The examiner's diagnoses included iron deficiency anemia, may 
be due to poor intake and/or chronic illness, no residual 
evidence of malaria, and pelvic mass probable with urinary 
bladder.

Statements from Dr. Castillo dated in September 1993 reflect 
that the veteran had slight anemia, which for his age may 
already be acceptable.  However, he had complaints of 
weakness and remarkable weight loss.  The physician noted 
that the veteran's anemia might be seen in nutritional 
deficiency "(in this patient, poor dentition leads to poor 
intake of meat)."  An October 1993 statement from Dr. 
Castillo reflects that results of lab work appear compatible 
with non-iron deficiency anemia that may be due to poor 
intake and or chronic illness.  

A surgical pathology report from the Philippine Heart Center, 
dated in October 1993, indicates a diagnosis of 
adenocarcinoma of the prostate gland, moderately 
differentiated, and bladder mass: an extension of the 
adenocarcinoma.  

The veteran underwent surgery for prostate cancer at the 
James L. Gordon Memorial Hospital, formerly Olongapo City 
General Hospital, in October 1993.  The operative record, 
dated in October 1994, from the Olongapo City General 
Hospital indicates preoperative diagnoses of BPH, rule out 
cancer of the bladder, and is otherwise illegible.  An 
undated discharge summary from Olongapo City General Hospital 
reflects BPH.

In brief, a September 1996 radiation oncology clinic report 
from the University of Washington Medical Center reflects 
that the veteran was frail-looking on examination and that he 
had mild wheezing bilaterally; otherwise, breath sounds were 
normally heard.  The assessment included widespread 
metastatic prostate carcinoma with disease in multiple bones, 
as well as a local recurrence in the prostate bed.  

In relevant part, a certified copy of the veteran's clinical 
record from St. Jude's Family Hospital dated in 1997, the 
veteran's final admission reflects that the veteran's chief 
complaint on admission was dyspnea, marked pallor, and 
weakness of the lower extremities.  The reasons listed for 
admission included difficulty breathing, pallor, and marked 
weakness.  The history of the present illness reflects cough 
and fever followed by dyspnea, marked pallor, body weakness 
and [illegible].  On physical examination, the veteran was 
pale and in acute respiratory distress, the heart was 
tachycardic with arrhythmias.  The veteran died 3 days later.  
The final diagnoses are listed as terminal bronchopneumonia 
possible, prostatic cancer with metastasis to [illegible] and 
bones, and cardiorespiratory arrest. 

A July 1997 medical certificate from the Mother and Child 
Hospital reflects that the veteran was referred to their 
clinical laboratory in October 1993 for hematological 
examination.  

Because the above cumulative medical evidence of record has 
not established that any of the veteran's conditions listed 
on his death certificate were related to his military 
service, service connection is not warranted for either of 
the enumerated conditions.  In the same respect, there is no 
medical evidence by the veteran's private physicians or in 
clinical records reviewed, which indicates the veteran's 
cardiorespiratory arrest, bronchopneumonia, or prostate 
cancer were caused, or are in any way related to the 
veteran's service-connected disabilities to include malaria 
and malnutrition.  

More importantly, for purposes of establishing entitlement to 
service connection for the cause of the veteran's death, the 
record is entirely void of any evidence which indicates that 
the veteran's service-connected malaria and/or severe 
malnutrition caused or hastened the veteran's death in 1997.  
Despite VA development and requests from the appellant, to 
date, additional medical evidence indicative of a causal 
relationship between the veteran's service-connected 
disabilities and his death has not been submitted.  The Board 
therefore finds that the preponderance of the evidence in 
this case is against entitlement to service connection for 
the cause of the veteran's death. 

In making this determination, the Board must emphasize that 
the medical evidence of record, to include the service 
medical records, does not show that any of the ailments 
listed as the cause of the veteran's death were present 
during his period of military service, or that prostate 
cancer was manifested within the requisite (one-year) 
presumptive period.  Moreover, as confirmed by competent 
medical evidence, to include the terminal hospital reports 
and the certificate of death, the veteran's fatal 
cardiorespiratory arrest is etiologically related to post-
service intercurrent causes, i.e., bronchopneumonia and 
prostate cancer with metastasis; and as such, none of this 
medical evidence results in a finding that he had any fatal 
disorder that had its onset during active duty, or was 
related to either of his service-connected disabilities.  As 
aptly noted by the record, the competent medical evidence 
supports the conclusion that the veteran's death was neither 
caused by nor due to a service-connected disability.  Thus, 
given the particular facts in this case, the Board finds that 
additional medical inquiry would be a futile effort because 
the evidence of record establishes that there is no 
reasonable possibility that such assistance would aid in 
substantiating the appellant's claim.  Therefore, a VA 
medical opinion need not be obtained.  See 38 U.S.C.A. 
§ 5103A(a)(2); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(c)(4)).

With respect to the appellant's request for an opinion from 
an independent medical expert as to whether the veteran's 
service-connected disabilities in any way contributed to 
cause his death, the Board finds that the medical evidence in 
this case does not present a complex medical question or 
controversy.  Hence, good cause not being shown, an advisory 
opinion from an independent medical expert is not required 
under 38 C.F.R. § 20.902.  See also 38 C.F.R. § 20.901(d).

As a final point, the Board has considered the matter of the 
resolution of reasonable doubt in favor of the appellant.  
However, application of the benefit-of-the-doubt doctrine 
rule is only appropriate when the evidence is evenly balanced 
or in relative equipoise.  Gilbert v. Brown, 5 Vet. App. 49, 
53-56 (1990).  Such is decidedly not the case in this 
instance where, as discussed above, the competent medical 
evidence of record does not establish that a service-
connected disability caused or hastened the veteran's death 
in 1997.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

